JONES, JUDGE:
This claim in the amount of $183.38 is for unpaid invoices of the claimant, Exxon Company, U.S.A., against the credit card account of Colin Anderson Center, an institution operated by the respondent, Department of Mental Health. The case was submitted upon the claimant’s petition, certain exhibits, the respondent’s answer and statements of counsel.
Upon consideration of the record, it appears that two items of the claim aggregating $48.73 involved purchases made in the fiscal year 1969-70 when sufficient funds had not been appropriated for the payment thereof, and therefore this portion of the claim is invalidated by this Court’s decision in Airkem Sales & Service v. Department of Mental Health, 8 Court of Claims 180, and is disallowed.
The remainder of the petitioner’s claim in the amount of $134.65 arose from purchases made during the fiscal year 1970-71, when sufficient funds were available to pay the same, but due to confusion in the handling of respondent’s financial affairs, the invoices were not paid before the fiscal year appropriation had expired.
The Court is of opinion that the 1970-71 invoices in the amount of $134.65 should be paid and, accordingly, an award in that amount is hereby made to the claimant, Exxon Company, U.S.A.
Award: $134.65.